            Case 1:20-cv-00354-CB Document 6 Filed 01/12/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DAVID A. PHILLIPS,                              )
                                                )
                       Plaintiff,               )
                                                )    Civil Action No. 20-354E
               v.                               )    Judge Cathy Bissoon
                                                )
                                                )
MAHAMUD Z. SADALA, et al.,                      )
                                                )
                       Defendants.              )

    ORDER SETTING INITIAL SCHEDULING CONFERENCE VIA TELEPHONE


       The following deadlines are set for the above-captioned matter:

       1.      Initial Rule 16 Scheduling Conference

       An Initial Rule 16 Scheduling Conference is scheduled for February 17, 2021 at 10:30

a.m. Only counsel will participate and must familiarize themselves with the Practices and

Procedures of the undersigned on the Courts website (see web page at

       https://www.pawd.uscourts.gov/content/cathy-bissoon-district-judge and they will be

held responsible for complying with such practices and procedures. Counsel is directed to call

USA Toll-Free Number (877) 336-1831. In the event of a prolonged busy signal, counsel is

directed to call 404-443-6397. The Access Code is 6058460 for both telephone numbers, A

security code will be emailed to counsel at least 24 hours prior to the hearing. All counsel and

unrepresented parties shall have calendars available for scheduling purposes. The parties should

be prepared to discuss settlement.

       2.      Rule 26(f) Conference

       Pursuant to Federal Rule of Civil Procedure 26(f), the parties must confer to consider the

nature and basis of their claims and defenses, proposed deadlines, the nature and scope of
            Case 1:20-cv-00354-CB Document 6 Filed 01/12/21 Page 2 of 4




discovery and the possibilities for a prompt settlement or resolution of the case. The parties also

must arrange for timing for the exchange of the initial disclosures required by Rule 26(a)(1).

       3.      Rule 26(f) Report and ADR Stipulation

       At least three (3) business days prior to the Initial Rule 16 Scheduling Conference, the

parties shall confer and file a report consistent with Rule 26(f) and a Stipulation on the use of

Alternative Dispute Resolution (ADR). The ADR Stipulation must contain the information

specified on the Court’s Website under ADR Program Information (see web page at

https://www.pawd.uscourts.gov/adr-program-information), and it must comply with Local Rule

16.2. The parties must identify the type of ADR selected, the proposed neutral and the date by

which ADR will be completed.

       4.      Expedited Civil Litigation Alternative to Mandatory ADR

       Effective, September 4, 2012, as an alternative to participating in the Court’s ADR

process, the parties may elect to participate in this Court’s Expedited Civil Litigation Program.

The purpose of this Program is to offer parties the option of alternative, abbreviated, efficient

and cost-effective litigation and trial. Participation is entirely voluntary. Further information

about the program can be found on the Court’s website at

https://www.pawd.uscourts.gov/expedited-civil-litigation.

       Parties who wish to participate in the Expedited Civil Litigation Program, should meet

and confer collectively and with their respective clients and discuss all aspects of the Program

before executing the Expedited Docket Stipulation, available at the above website. When

discussing this option, the parties should consider: the cost of litigation; the complexity of the

case; the number of witnesses; the likelihood of a successful dispositive motion; the pretrial and

post-trial limitations established by the Program; and the relative value of the case. The



                                                  2
            Case 1:20-cv-00354-CB Document 6 Filed 01/12/21 Page 3 of 4




irrevocable Expedited Docket Stipulation is due at least three (3) business days prior to the

Initial Rule 16 Scheduling Conference. Note that the filing of the Expedited Docket Stipulation,

negates the requirement of the parties to file a Stipulation Selecting ADR Process.


       5.      Consent to Jurisdiction of Magistrate Judge

       If the parties consent to the jurisdiction of a magistrate judge in this case, the parties must

file a stipulation consenting to such jurisdiction on or before January 27, 2021. If any party

declines to consent, no stipulation or other filing is required.

       6.      Settlement

       Counsel must meet and confer regarding settlement consistent with Rule 26(f)(2).

In cases in which a party has demanded a JURY trial, counsel for every party shall submit

a position letter to this Court at least three (3) business days prior to the Initial Rule 16

Scheduling Conference. The position letter shall set forth the following: (a) A brief

recitation of the facts; (b) A discussion of your party’s strengths and weaknesses; and (c)

Your party’s settlement posture. To ensure candor, the position letters are not to be filed

nor shared with opposing counsel, but rather emailed to:

bissoon_external@pawd.uscourts.gov. All position letters will be kept CONFIDENTIAL.

Parties with settlement authority, including insurance carriers, must be available by

telephone. In NONJURY cases, the parties should not submit position statements.

       6.      Practices and Procedures

       Counsel must familiarize themselves with the Practices and Procedures of the

undersigned on the Court’s website (see web page at

https://www.pawd.uscourts.gov/content/cathy-bissoon-district-judge), and they will be held

responsible for complying with such practices and procedures.

                                                   3
           Case 1:20-cv-00354-CB Document 6 Filed 01/12/21 Page 4 of 4




       IT IS SO ORDERED.



January 12, 2021                            s/ Cathy Bissoon
                                            Cathy Bissoon
                                            United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                        4
